                                             Case 5:20-cv-02523-BLF Document 15 Filed 09/03/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                 UNITED STATES DISTRICT COURT
                                   9                             NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                           REGINALD ROBERTSON,
                                  11                                                       Case No. 20-02523 BLF (PR)
                                                        Plaintiff,
                                  12                                                       ORDER GRANTING LEAVE TO
Northern District of California




                                                                                           FILE AMENDED COMPLAINT
 United States District Court




                                  13              v.

                                  14       1 DOE, et al.,
                                  15                    Defendants.
                                                                                           (Docket Nos. 10, 11)
                                  16

                                  17

                                  18            Plaintiff, a state prisoner at the Santa Rita Jail (the “Jail”) in Dublin, California,
                                  19   filed the instant pro se civil rights action pursuant to 42 U.S.C. § 1983 against personnel at
                                  20   the Jail.1 Plaintiff has filed a motion for leave to proceed in forma pauperis which will be
                                  21   addressed in a separate order.
                                  22            Plaintiff moves for leave to file an amended complaint, in which he provides names
                                  23   for “Doe” Defendants from the original complaint. Dkt. No. 10; Dkt. No. 11 at 2-11. A
                                  24   plaintiff may amend once as a matter of course under Rule 15(a)(1) of the Federal Rules of
                                  25   Civil Procedure. Accordingly, the amended complaint filed under Docket No. 11
                                  26

                                  27
                                       1
                                  28    This matter was reassigned to this Court on May 4, 2020, after Plaintiff failed to file
                                       consent to magistrate judge jurisdiction. Dkt. No. 7.
                                            Case 5:20-cv-02523-BLF Document 15 Filed 09/03/20 Page 2 of 2




                                   1   supersedes the original complaint and is now the operative complaint in this matter.
                                   2            An amended complaint supersedes the original, the latter being treated thereafter as
                                   3   non-existent. Ramirez v. Cty. of San Bernardino, 806 F.3d 1002, 1008 (9th Cir. 2015).
                                   4   Consequently, claims not included in the amended complaint are no longer claims and
                                   5   defendants not named in the amended complaint are no longer defendants. See Ferdik v.
                                   6   Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992). Accordingly, the Clerk shall terminate
                                   7   Defendants “1 Doe,” “2 Doe,” “3 Doe,” and “ASCO-Technician,” and add as Defendants
                                   8   the following: D. Bussell, J. Alvarez, M. Ella, G. Harris, and C. Wong. Dkt. No. 22 at 3-4.
                                   9            The Court will conduct an initial review of the amended complaint in a separate
                                  10   order in due course.
                                  11            This order terminates Docket Nos. 10 and 11.
                                  12            IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: __September 3, 2020______                   ________________________
                                                                                          BETH LABSON FREEMAN
                                  14
                                                                                          United States District Judge
                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24
                                       Order Granting Leave to File Am. Compl.
                                  25   PRO-SE\BLF\CR.20\02523Robertson_grant--lta

                                  26

                                  27

                                  28                                                  2
